DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modic et al. (US 2010/0224012) which fully incorporates Classon US 5,567,309.
Modic discloses a vial cap for removing a matrix component from a liquid sample and transferring the liquid sample in a sample vial to an injection valve at the same time, the vial cap comprising:
a cap body (fig. 2a-2c, ref. 2c) including a liquid sample passageway (liquid flows through opening 54, filter, then through opening 70), and an outer periphery configured to have a slidable gas and liquid seal with a side wall of a sample vial (fig. 2a-2b shows the vial cap seal being slidable) the sample vial including a side wall, a bottom wall, and an inlet opening (fig. 2a, ref. 44, has side, bottom wall, and an inlet opening at the top which receives the vial cap),
an inlet portion (opening 54 below the filter 42) configured to receive a pressurized liquid sample from the sample vial where the liquid sample flows into the liquid sample passageway (this limitation does not further structurally limit the instant claim.  Applicant is urged to claim structural elements.  Modic discloses when needle 33 is depressed against the vial cap, a pressure is generated in space 46 which forces the liquid residing within the vial through filter 42 and into the opening 68 of the needle), the inlet portion including a counterbore section (fig. 2c where the filter sits in a counterbore that narrows from opening under the filter), the counterbore section holding a filter plug (42), the filter plug comprising a polyethylene resin (para 53) and a material selected from the group consisting of an ion exchange material (polypropylene which is known in the art; PTFE, PP, PCTE and PETE are also disclosed) and a reversed-phase material (polypropylene can be a reversed phase material) (further see disclosure in Classon which states that ion exchange filters are well known in the art, and multiple filtration surfaces could be used when one surface is designed to prevent certain ions from being filtered or to pass certain ions, and another surface excludes particulate matter from being filtered, col. 6, lines 4-67);
an outlet portion (fig. 2a, ref. 70) configured to output the liquid sample from the liquid sample passageway that has passed through the filter plug, the outlet portion including a plunger section (see fig. 2a-2b, as needle 33 is inserted into the outlet portion 70, the vial cap is moved to the bottom of the vial 44) configured to receive a downward force into a sample vial to pressurize the liquid sample within the sample vial (see fig. 2a-2b).
Regarding claim 2, in which the reversed-phase material is configured to bind an ion pairing agent (Applicant has not added any structure to the reverse phase material to allow for binding of an ion pair agent.  It is recommended that the Applicant recite a structure that allows for binding of an ion pair agent). 
Regarding claim 3, in which the reversed-phase material is configured to bind the matrix component where the matrix component is hydrophobic (Claim 1 has not positively recited a matrix component, i.e for removing a matrix component in the preamble. Claim 1 is directed to a vial cap that is placed in a sample vial. The prior art is structurally capable of removing a matrix component that is hydrophobic.
Regarding claim 4, in which the matrix component an ionic species (polypropylene is stated to be an ionic species in Classon).
Regarding claim 7, in which the plunger section is a socket configured to receive a plunger, the plunger configured to apply a downward force to the vial cap and transfer the liquid sample through a hollow portion of the plunger (see figures 2a-2c as it’s the same configuration as the instant drawings).
Regarding claim 8, Modic discloses a method of removing a matrix component from a liquid sample using a vial cap, the vial cap comprising:
a cap body including a liquid sample passageway, an outer periphery configured to have a slidable gas and liquid seal with a side wall of a sample vial, the sample vial including a side wall, a bottom wall, and an inlet opening (see the rejection of claim 1 above);
an inlet portion configured to receive a pressurized liquid sample from the sample vial where the liquid sample flows into the liquid sample passageway, the inlet portion including a counterbore section, the counterbore section holding a filter plug; an outlet portion configured to output the liquid sample from the liquid sample passageway that has passed through the filter plug (see the rejection of claim 1 above. the outlet portion including a plunger section configured to receive a downward force into a sample vial to pressurize the liquid sample within the sample vial (see the rejection of claim 1 above), the method comprising:
adding the liquid sample to a sample vial (para 37-40, para 57); pushing the vial cap through the inlet opening of the sample vial towards the bottom wall to pressurize the liquid sample within the sample vial (para 37-43,58);
displacing the liquid sample into the inlet portion, through the filter plug, and out of the outlet portion, the filter plug comprising a polyethylene resin and a material selected from the group consisting of an ion exchange material and a reversed-phase material (para 37-47, 58-59); and
at the same time of the displacing, removing a portion of the matrix component from the liquid sample with the filter plug (para 13) .
Regarding claim 9, in which the pressure within the sample vial is less than 100 PSI (a static atmospheric pressure when the sample is added to the sample vial is 1 atm when the vial lid is just resting on top of the sample vial).
Regarding claim 10, further comprising: disposing of the vial cap along with the filter plug (see the configuration in fig. 2a-2c).
Regarding claim 11, in which the liquid sample comprises particles, the method further comprising: removing a portion of the particles from the liquid sample with the filter plug (para 13, 45).
Regarding claim 12, in which the removed portion of the matrix component is greater than 50% of the matrix component present in the liquid sample before the liquid sample displacing (whole blood sample removal of solids).
Regarding claim 13, further comprising: loading a sample loop on an injection valve with the displaced liquid sample; injecting the liquid sample in the sample loop to a chromatographic separation device; separating at least one analyte from matrix components in the liquid sample on the chromatographic separation device; and detecting an analyte separated from the matrix components at a detector (para 68-78, same device as instant claims).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Modic et al. (US 2010/0224012) which fully incorporates Classon US 5,567,309 in view of Yao et al. (US 2003/0062311).
Modic teaches a vial cap for removing a matrix component from a liquid sample as seen above.
Modic does not teach, a crosslinked styrene sulfonate ion exchange material or 
a  salt form ion exchange material.
Regarding claims 5 and 14, Modic states that alcohol can be placed on the filter and it is well known that alcohol has sodium provided therein.  Therefore it would have been obvious to one having an ordinary skill in the art to provide a filter with ion exchange material in a salt form in order to provide a device that is stable when shipping and storage.  
Regarding claim 6 and 15, Yao teaches immobilization of ion exchange materials by employing any type of ion exchange resin. For example, ion exchange resins can be cationic, anionic, mixtures of cation and anionic, or biologically related. Examples of ion exchange resins useful in this invention include, but are not limited to, those made of cross-linked polyvinylpyrolodone and polystyrene, and those having ion exchange functional groups such as, but not limited to, halogen ions, sulfonic acid, carboxylic acid, iminodiacetic acid, and tertiary and quaternary amines. It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Modic to employ a polystyrene ion exchange material for removal of targeted ions to be removed in a sample as is well known in the art as taught by Yao.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,495,614 and 1-25 of U.S. Patent No. 10,921,298. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the US 10,495,614 and are therefore fully encompassed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797